Hunt, Justice.
William Gideon appeals the trial court’s dismissal on the pleadings of his declaratory action against his daughter, Barbara Farlow, individually and as executrix of the estate of Evelyn Gideon. We affirm.
In 1982, Mr. and Mrs. Gideon entered into agreement, incorporated into a final judgment, in settlement of Mrs. Gideon’s separate maintenance action. Under the agreement, the parties divided their real property between themselves by quit-claim deeds. Mrs. Gideon died and her will was probated in solemn form in 1985. Mr. Gideon brought this action two years later, alleging the parties reconciled and cohabited prior to the wife’s death. He argues the reconciliation renders the agreement on the separate maintenance action void so that the property which Mrs. Gideon attempted to dispose of by will was not hers.
Under the final judgment on the separate maintenance action, the property divided between the Gideons became the separate estate of each party to whom it was awarded and was not affected by their later reconciliation. Goodman v. Goodman, 254 Ga. 703, 705 (334 SE2d 179) (1985). Therefore, “there is a complete failure to state a cause of action and the trial court properly granted judgment on the pleadings.” Pressley v. Maxwell, 242 Ga. 360 (249 SE2d 49) (1978); OCGA § 9-11-12 (c).

Judgment affirmed.


All the Justices concur. Weltner, J., disqualified.